Dismissed and Opinion filed February 20, 2003








Dismissed and Opinion filed February 20, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01301-CR
____________
 
PAUL
RUELL, Appellant
 
V.
 
THE
STATE OF TEXAS, Appellee
 

 
On Appeal from the 351st District Court
Harris
County, Texas
Trial Court Cause No. 867,242
 

 
M
E M O R A N D U M   O P I N I O N
Paul Ruell filed a notice of appeal
from his conviction of the offense of possession of a controlled
substance.  On February 12, 2003, this
court learned that appellant=s motion for new trial was granted on January 30, 2003.  Accordingly, the appeal is moot.
On its own motion, the court orders the appeal dismissed.
PER CURIAM
Judgment rendered and Opinion
filed February 20, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.